Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
Claims 10-12 are hereby amended as follows:
Claims 10-12 are cancelled as non-elected claims.
STATUS OF CLAIMS
 	This office action considers Claims 1, 3-9, 13, 15-20 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1, 3-9, 13, 15-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a shortest distance h between the LED chip and the quantum dot layer is determined by: Pe x (0.0338h4 - 0.5712h3 + 3.6895h2 - 11.213h + 14.77) ≤ 2.75
wherein Pe is an optical power of a blue light emitted from the quantum dot LED chip and is in a range of: 0.62W to 4.23W” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 13: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a shortest distance h between the LED chip and the quantum dot layer is determined by: Pe x (0.0338h4 - 0.5712h3 + 3.6895h2 - 11.213h + 14.77) ≤ 2.75
 wherein Pe is an optical power of a blue light emitted from the quantum dot LED chip and is in a range of: 0.62W to 4.23W” – as recited in claim 13, in combination with the remaining limitations of the claim.
The most relevant prior art of references (CN106058015 to Li in view of US 20160104827 A1 to Hong) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (CN106058015 to Li in view of US 20160104827 A1 to Hong) is considered pertinent to applicant's disclosure. See form PTO-892. Li discloses: 
an LED support (62; Fig. 5; page 9), an LED chip (61).
But, Li as applied above does not expressly disclose a filling layer.
However, in an analogous art, Hong teaches a filling layer ({514a, 514b}; Fig. 6; [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the filling layer as taught by Hong into the structure of Li.
The ordinary artisan would have been motivated to integrate Hong into Li in the manner set forth above for, at least, this integration will provide encapsulation to protect the LED chip and provide the benefit of scattering light and converting the wavelength (see Hong – [0071]).
The combination of Li and Hong further teaches:
a quantum dot layer (Li 63), wherein: 
the LED support comprises a chamber (Li recess bounded by 62 and 63); 
the LED chip is arranged on a bottom surface of the chamber (Li’s 61 sits on bottom surface of the recess); 
the filling layer covers the bottom surface of the chamber and the LED chip (top of Li’s 13 cover’s bottom of Li’s recess and LED 61), and is engaged with walls of the chamber (Li’s 13 engages with the sidewalls of Li’s recess); and 
the quantum dot layer is arranged at an opening on a top surface of the chamber (Li’s 63 on top of the recess) , a light incident side of the quantum dot layer abuts against a surface of the filling layer away from the bottom surface of the chamber (Li’s bottom surface of 63; Fig. 5; page 9), and 
wherein the filling layer (Hong {514a, 514b}) comprises a colloid layer (514a) and a scattering layer (514b), wherein the colloid layer (514a) is filled with a colloid mixture of fluorescent power (515 – 515 can be replaced with phosphors – see Hong [0071]), the scattering layer (514b) is composed of scattering particles (516 – “second scattering agent 516” – Hong – [0071]), one side of the scattering layer (bottom side of 514b) abuts against the colloid layer (514a), and the other side (top side of 514b) of the scattering layer abuts against the light incident side of the quantum dot layer (top side of 514b abuts the quantum dot layer 63 of Li).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 13 are deemed patentable over the prior art.
Claims (3-9) and (15-20) are allowed as those inherit the allowable subject matter from claims 1 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898